Calhoon, J.,
delivered the opinion of the court.
Stevens bought the old. unused court house of the county, was. the owner of it, and took out a .policy of insurance on it. At the date of the policy the building was used and occupied and insured as a “school house.” The agent soliciting the insurance was taken to the house by Stevens, and it was examined by him, and the amount of the premium agreed on. During this conversation the attention of the agent was called to the vacancy clause in the policy of insurance, and he told Stevens, that the vacancy clause did not apply in the cases of churches, court houses, and school houses. About two months after the policy was delivered the house was totally consumed by fire.
The insurance company base® its defense on the vacancy clause, and on the fact that certain hay was in the building at the time of the fire, ánd the fact that on one or two occasions certain raftsmen, when water was high in the river near there, would pass a night in the building. It will be noted that the soliciting agent knew that the building was not occupied at. night, and that it would not be occupied during the vacation of the school, and the burning did take place during a vacation. During the vacation the building was in charge of one of the school trustees. lie had a store near the building, and did at. one time have thirteen hales of hay stored in it; but the hay was thoroughly baled with wire wrapping, and there were only three bales in the building at the time of the fire, and it is shown that the hay had nothing in the world to do with the burning, but that, in fact, it was the last thing in the house to-burn. It is true that raftsmen did once or twice use the building at night -while the school was being taught, but as soon-as attention was called to the fact it was made to cease; and *443it is also certain that this occasional night occupancy had nothing to do with the fire.
Under these facts and on the course of decisions of the supreme court of this state referred to by counsel for the appellee,, and citations of the authorities from other states also cited in those briefs, we think it very clear that this case ought to be,, and it is, affirmed.